Title: Ruth Dalton to Abigail Adams, 14 January 1797
From: Dalton, Ruth
To: Adams, Abigail


          
            My Dear Madam
            Washington January 14. 1797
          
          Your kind letter should not have lain so long unanswered had I not impatiently waited for the event so much wished by me, an event which to myself and Family gives great pleasure, and I beg leave to congratulate you with the greatest Sincerity
          I am happy to find the Country have not forgot to be grateful to so good a Man, and firm Friend. I have no doubts but the place of our Worthy and great President will be well filled by him. With confidence I can say that had He had the appointment it would have fallen as it has
          I joyn with you that the task will be an arduous one. I however feel so much confidence in the Abilities, and am so sure of his good intentions to do what is right, that I am quite easy.
          That there will not be wanting many who will try to plant thorns in the way I am sure, but I pray they may meet their proper rewards. That your Health may be Adequate to your task is my sincere wish, and if that should be the case, I think there will not be any thing wanting in that part of the Administration.
          I wish the time had been nearer that Congress is to come to this City, as I am sure you would regain your health in this Montpelier of America. I flatter myself I shall be so happy as to see you here soon as, I can assure you it will be expected from the President. It has been one reason given in this quarter against his Election that he would not be a Friend to the City, and that he would not Visit it: both of which I Ventured to affirm was false, and I hope there will be no occasion for my Veracity to be called in question, and that I may not be disapionted the pleasure, and if I may now hope, the Honor, of seeing you at my House, where you can not doubt of a sincear welcome
          It would give me great pleasure to be near to you. I wish it was like to be the case. I regret very much that your Health is not more firm, but hope by this time you find yourself relieved from the feverish complants that so have long affected you, and in the Spring quite recovered, and by haveing an healthy situation in Philadelphia you will be very happy, and meet the rewards of the many Sacrifices you have made for the good of your Country, which we are very sensible off.
          Mr Dalton, and my dear Daughters, joyn me in sincear

Congratulations and best wishes for your Health and happiness. Love to Miss Smith.
          Polly Tailor is with me, but not more happy than usual, says she will go to House keeping in the Spring, but since the late event has taken place She talks in her way of paying you a Visit in Philadelphia. I fear She never will acquire a placid Temper, and I am sure her present disposition can never make her Friends— She is I think very much to be pitied I often tell her so to very little effect. She begs me to present her thanks to you for your good wishes. if you will please to Say to Mrs Brisler She is very Sorry for her loss
          It always gave me pleasure to be with you, and I never wished the happiness more than I do at this time, as the Vice President used to say we should have a great deal to talk about. I hope that time will soon arive till when and ever, / and affectionately.— / I am very truly, / Dear Madam / Your Friend
          
            Ruth Dalton
          
        